DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “winding unit” in claim 1, “control unit” in claim 1, “brake unit” in claim 1, “clutch mechanism” in claim 2, and “tension mechanism” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2021/0131174), hereinafter Zhang ‘174.
Regarding claim 1, Zhang ‘174 discloses a window blind assembly comprising: 
a frame (Fig 1); 
an input shaft (32) rotatably disposed in said frame (Fig 2); 
a blind unit (24) including a plurality of slats disposed horizontally in said frame; 
a winding unit connected to said input shaft and said blind unit for pulling upward said slats to place said blind unit in a retracted state when said input shaft is rotated in a first rotational direction and for lowering said slats to shift said blind unit to an expanded state when said input shaft is rotated in a second rotational direction opposite to the first rotational direction (Fig 2); 
a control unit (36, 42, 48, 40) disposed in said frame and connected to said input shaft (Fig 1, 2), said control unit being operable to drive rotation of said input shaft in the first rotational direction and the second rotational direction; 
a force-assisting unit (50) connected to said control unit and including a spring (84) capable of exerting a spring force on said control unit to resist the weight of said slats acting on said control unit, the spring force of said spring gradually increases when said blind unit is moved to the retracted state and gradually decreases when said blind unit is moved to the expanded state; and 
a brake unit (34) connected to said input shaft and generating a frictional force to resist rotation of said input shaft (32) in the second rotational direction.
Regarding claim 6, wherein said control unit includes a slide block (48) movably disposed in said frame, and a transmission set connected to said slide block and said input shaft, said transmission set including a transmission belt (36), and wherein, when said slide block is operated by an external force to move up and down in said frame, said slide block drives said transmission belt to rotate said input shaft (Fig 1, 2, 7).
Regarding claim 7, wherein said transmission set further includes a tension mechanism (40 and 44) connected to said transmission belt and said slide block for maintaining the tension of said transmission belt.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,616,260), hereinafter Zhang ‘260, in view of Zhang ‘174.
Regarding claim 1, Zhang ‘260 discloses a window blind assembly comprising: 
a frame (Fig 1); 
an input shaft (9) rotatably disposed in said frame (Fig 5); 
a blind unit (12) including a plurality of slats disposed horizontally in said frame; 
a winding unit (3) connected to said input shaft and said blind unit for pulling upward said slats to place said blind unit in a retracted state when said input shaft is rotated in a first rotational direction and for lowering said slats to shift said blind unit to an expanded state when said input shaft is rotated in a second rotational direction opposite to the first rotational direction; 
a control unit (16) disposed in said frame and connected to said input shaft, said control unit being operable to drive rotation of said input shaft in the first rotational direction and the second rotational direction; 
a force-assisting unit (22, 23) connected to said control unit (16) (the force-assisting unit is connected to the control unit via intermediate elements 24, 8, 9, 7, 20) and including a spring (23) capable of exerting a spring force on said control unit to resist the weight of said slats acting on said control unit, the spring force of said spring gradually increases when said blind unit is moved to the retracted state and gradually decreases when said blind unit is moved to the expanded state.
Zhang ‘260 fails to disclose a brake unit. However, Zhang ‘174 discloses a brake unit (34) connected to an input shaft and generating a frictional force to resist rotation of said input shaft (32) in a second rotational direction (paragraph [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake unit into Zhang ‘260 since it would provide the known technique of providing a braking force and preventing rotation in a window blind assembly. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 6, Zhang ‘260 discloses said control unit includes a slide block movably disposed in said frame, and a transmission set connected to said slide block and said input shaft, said transmission set including a transmission belt (20), and wherein, when said slide block is operated by an external force to move up and down in said frame, said slide block drives said transmission belt to rotate said input shaft.
Regarding claim 7, Zhang ‘260 discloses wherein said transmission set further includes a tension mechanism (beneath 16 to 21) connected to said transmission belt and said slide block for maintaining the tension of said transmission belt.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘260 and Zhang ‘174, as applied in claim 1 above, in further view of Lin (US 2017/0218700).
Regarding claim 8, Zhang ‘260 discloses said spring is a constant force coil spring not a variable force coil spring. However, Lin teaches that variable force springs are known to provide a different forces when a window covering is raised or lowered (paragraph [0043]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the constant force coil spring with a variable force coil spring, as taught by Lin in order to provide improved control of the window covering. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634